                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   WILLIAM KIVETT and BERNARD and
                                       LISA BRAVO, individually, and on behalf
                                  11   of others similarly situated,                        No. C 18-05131 WHA

                                  12                 Plaintiffs,
Northern District of California
 United States District Court




                                  13          v.                                            ORDER RE PLAINTIFFS’ MOTION
                                                                                            FOR SUMMARY JUDGMENT
                                  14   FLAGSTAR BANK, FSB, a federal savings
                                       bank,
                                  15
                                                     Defendant.
                                  16

                                  17
                                                                             INTRODUCTION
                                  18
                                            In this certified class action against defendant bank for non-payment of interest on
                                  19
                                       escrows for California borrowers, as required under Section 2954.8(a) of California’s Civil
                                  20
                                       Code, brought under Section 17200 of California’s Business and Professions Code, plaintiffs
                                  21
                                       move for summary judgment, requesting restitution and injunctive relief. A prior order already
                                  22
                                       determined the bank’s liability, finding it in violation of Section 2954.8(a), and thereby liable
                                  23
                                       under the “unlawful” prong of Section 17200. This order grants plaintiffs’ request for
                                  24
                                       restitution of accrued and outstanding interest on escrows that the bank failed to pay to class
                                  25
                                       members. Because its violations of Section 2954.8(a) are ongoing with respect to a subclass of
                                  26
                                       class members whose loans it continues to service, this order certifies a subclass under Rule
                                  27

                                  28
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 2 of 30




                                   1   23(b)(2), appoints subclass representatives, and grants injunctive relief thereunder. To the

                                   2   extent stated herein, therefore, plaintiffs’ motion for summary judgment is GRANTED.

                                   3                                            STATEMENT

                                   4        Section 2954.8(a) of California’s Civil Code requires:

                                   5                Every financial institution that makes loans upon the security of
                                                    real property containing only a one-to four-family residence and
                                   6                located in this state or purchases obligations secured by such
                                                    property and that receives money in advance for payment of taxes
                                   7                and assessments on the property, for insurance, or for other
                                                    purposes relating to the property, shall pay interest on the amount
                                   8                so held to the borrower. The interest on such amounts shall be at
                                                    the rate of at least 2 percent simple interest per annum. Such
                                   9                interest shall be credited to the borrower’s account annually or
                                                    upon termination of such account, whichever is earlier.
                                  10
                                            In short, California’s interest-escrow-law requires financial institutions to pay certain
                                  11
                                       borrowers at least two percent annual interest on funds held in borrowers’ escrow accounts.
                                  12
Northern District of California




                                       Such accounts are typically set up in conjunction with a home loan — indeed often as a
 United States District Court




                                  13
                                       condition by a lender — to ensure payment of property obligations associated with a home
                                  14
                                       loan, such as property taxes.
                                  15
                                            Defendant Flagstar Bank, FSB, is a federally chartered savings bank, which originates,
                                  16
                                       purchases, sells, and services home loans covered by Section 2954.8(a). After a loan is
                                  17
                                       originated, it is typically sold in the secondary market to third-party investors. This leads to a
                                  18
                                       bifurcation of the loan into two main assets: “[o]ne is the beneficial ownership of the loan and
                                  19
                                       the other would be the income received to do the actual servicing activities” (Chang. Dep.
                                  20
                                       13:21–14:19). The latter creates the mortgage servicing right (“MSR”) asset.
                                  21
                                            From at least 2014 until January 28, 2017, Flagstar categorically failed to pay or credit
                                  22
                                       interest on escrow (“IOE”) to California borrowers’ whose loans Flagstar serviced (Ryan Dep.
                                  23
                                       47:4–7). More specifically, when Flagstar collected money in advance from California
                                  24
                                       borrowers for payment of taxes and assessments on a property mortgaged as security for a
                                  25
                                       home loan, or for insurance, for example, it failed to pay them the two percent interest per
                                  26
                                       annum required under Section 2954.8(a). Beginning on January 28, 2017, however, Flagstar
                                  27
                                       began a phased-out process of prospectively paying IOE for loans that it subserviced on behalf
                                  28
                                                                                        2
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 3 of 30




                                   1   of third-party investors who owned the mortgage servicing rights (Ryan Dep. 46:21–47:2).

                                   2   Though Flagstar now complies with Section 2954.8(a) for all loans it subservices for third-

                                   3   party investors, it still does not pay IOE on loans for which it owns the mortgage servicing

                                   4   rights (Ryan Dep. 34:13–19; 45:14–16); nor does it plan to (Ryan Dep. 47:24–48:2) (see also

                                   5   Stip. Fact ¶ 6). Its reason: federal preemption. More specifically, Flagstar says that the Home

                                   6   Owner’s Loan Act (“HOLA”) — applicable to federal savings associations such as itself —

                                   7   preempts Section 2954.8(a) and thus exempts it from paying IOE.

                                   8        In 2018, however, our court of appeals held that the passage of the 2010 Dodd-Frank

                                   9   Wall Street Reform and Consumer Protection Act changed the federal preemption scheme.

                                  10   Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1194 (9th Cir. 2018). In so holding, it found that

                                  11   the National Bank Act does not preempt Section 2954.8(a). Id. at 1197. Various actions

                                  12   against banks, including this one, ensued. See McShannock v. JP Morgan Chase Bank N.A.,
Northern District of California
 United States District Court




                                  13   354 F.Supp.3d 1063 (N.D. Cal. 2018) (Judge Edward Chen); see also Wilde v. Flagstar Bank

                                  14   FSB, No. 18-cv-1370-LAB (BGS), 2019 WL 1099841 (S.D. Cal. Mar. 8, 2019) (Chief Judge

                                  15   Larry Alan Burns).

                                  16        In April 2018, Lowell and Gina Smith brought this civil action against Flagstar. They

                                  17   alleged that in October 2004, they’d obtained a loan to finance their purchase of real property

                                  18   located in California. They had executed a deed of trust as security for the loan. The deed of

                                  19   trust called for the establishment of an escrow impound account and required that interest be

                                  20   paid on funds in the escrow account if doing so was required by applicable law. Flagstar then

                                  21   took over the servicing of the Smiths’ mortgage account and remained the loan servicer until

                                  22   August 2015. No interest accrued on their escrow funds (Case No. 18-02350, Dkt. No. 1).

                                  23        The Smiths’ complaint alleged two claims against Flagstar: (i) breach of contract, and (ii)

                                  24   violation of California’s Unfair Competition Law, California Business & Professions Code §§

                                  25   17200 et seq. In August 2018, a Rule 12 order dismissed that complaint without prejudice due

                                  26   to the Smiths’ failure to comply with a threshold notice-and-cure requirement provided by the

                                  27   deed of trust. Judgment then entered in favor of Flagstar and against the Smiths (Case No. 18-

                                  28   02350, Dkt. Nos. 1, 38). The Smiths quickly provided Flagstar written notice and an
                                                                                      3
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 4 of 30




                                   1   opportunity to cure, which Flagstar refused. Having fixed the cure issue, the Smiths filed the

                                   2   instant suit, alleging the same claims on the same facts as before (Case No. 18-05131, Dkt. No.

                                   3   1).

                                   4         In October 2018, William Kivett came in as another plaintiff. He only alleged a violation

                                   5   of Section 17200 (Dkt. No. 30 at 2). In 2012, Kivett and Flagstar had executed a promissory

                                   6   note reflecting a $400,610 mortgage loan secured by a deed of trust on a California residential

                                   7   property. Flagstar serviced Kivett’s loan from its inception until 2015 when he refinanced his

                                   8   loan with another institution. Pursuant to the deed of trust, Flagstar “established and

                                   9   maintained an escrow account for the payment of [Kivett’s] property taxes and insurance

                                  10   premiums and other potential charges related to the property” throughout that time (Stip. Fact ¶

                                  11   5).

                                  12         Following discovery and motion practice, summary judgment issued in favor of Flagstar,
Northern District of California
 United States District Court




                                  13   dismissing the Smiths from this action. In brief, that order found that the Smiths’ claims were

                                  14   still preempted by HOLA because Section 1043 of the Dodd-Frank Act preserved HOLA’s

                                  15   preemption scheme for any contract entered into on or before July 21, 2010, “by national

                                  16   banks, [f]ederal savings associations, or subsidiaries thereof . . .” 12 U.S.C. § 5553. Because

                                  17   Flagstar, a federal savings association, had participated in the origination of the Smiths’ 2004

                                  18   loan, their claims were dismissed.

                                  19         Kivett pressed on. Then, a November 2019 order appointed Kivett as class representative

                                  20   and certified the following class pursuant to Rule 23(b)(3) (Dkt. No. 120):

                                  21                All persons who on or after April 18, 2014 had mortgage loans
                                                    serviced by Flagstar Bank FSB (“Flagstar”) on 1–4 unit residential
                                  22                properties in California and paid Flagstar money in advance to
                                                    hold in escrow for the payment of taxes and assessments on the
                                  23                property, for insurance, or for other purposes relating to the
                                                    property, but did not receive interest on the amounts held by
                                  24                Flagstar in their escrow accounts (excluding, however, any such
                                                    persons whose mortgage loans originated on or before July 21,
                                  25                2010) (the “Class”).
                                  26         That class was “certified as to plaintiff Kivett’s Section 17200 claim, except for

                                  27   prospective injunctive relief” (id. at 13). But, in express contemplation of seeking injunctive

                                  28   relief, Kivett had also moved for leave to amend in order to add Bernard and Lisa Bravo as
                                                                                       4
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 5 of 30




                                   1   named plaintiffs. On December 1, 2017, the Bravos had executed a promissory note with

                                   2   California Financial Real Estate Center, Inc., secured by a deed of trust on a California

                                   3   property. The servicing rights to the Bravos’ loan were almost immediately transferred from

                                   4   Financial Real Estate Center to Flagstar (Mansell Decl. ¶¶ 6–7). Pursuant to the terms of the

                                   5   deed of trust, Flagstar “maintained an escrow account for the Bravos upon servicing the loan

                                   6   from origination through present” (id. at ¶¶ 8–9). Unlike Kivett’s loan, therefore, Flagstar

                                   7   currently services the Bravos’ loan for which Flagstar still does not pay any IOE to.

                                   8        Accordingly, the “primary purposes” for seeking leave to amend, as stated in the class

                                   9   certification order, was to add the Bravos as class representatives “to ensure standing for an

                                  10   injunction and a class under Rule 23(b)(2)” (Dkt. No. 120 at 4). Rejecting Flagstar’s

                                  11   arguments of prejudice and futility, the class certification order also granted Kivett’s motion

                                  12   for leave to amend the first amended complaint. More specifically, that order held that
Northern District of California
 United States District Court




                                  13   Kivett’s “motion for new plaintiffs to intervene and for leave to amend to add new class

                                  14   representatives [was] provisionally GRANTED” (id. at 13). It ordered Kivett’s counsel to

                                  15   “promptly make the Bravos available for depositions and to produce their records to Flagstar

                                  16   by December 6, 2020.” Flagstar, in turn, had until January 2, 2020, to show cause “why the

                                  17   Bravos should not be authorized to co-represent the class” (ibid.). Flagstar failed to show

                                  18   cause by that date.

                                  19        Instead, on January 2, 2020, the parties submitted a joint stipulation and proposed order,

                                  20   which slightly altered the class definition and included the details of the parties’ proposed form

                                  21   of notice to the class. An order then entered the proposed order, approving the parties’ notice

                                  22   plan, and redefined the class as follows (Dkt. No. 144) (emphasis in original):

                                  23                All persons who at any time on or after April 18, 2014 through
                                                    September 30, 2019 had mortgage loans serviced by Flagstar
                                  24                Bank, FSB (“Flagstar”) on 1–4 unit residential properties in
                                                    California and paid Flagstar money in advance to hold in escrow
                                  25                for the payment of taxes and assessments on the property, for
                                                    insurance, or for other purposes relating to the property, but did not
                                  26                receive interest on the amounts held by Flagstar in their escrow
                                                    accounts (excluding, however, any such persons (a) whose
                                  27                mortgage loans originated on or before July 21, 2010 or (b) who
                                                    would be owed less than $1 in interest-on- escrow as of
                                  28                September 30, 2019 if plaintiffs’ allegations are proven) (the
                                                                                       5
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 6 of 30



                                                    “Class”).
                                   1
                                             Notice was effected. Out of the 139,923 class members, four opted out.
                                   2
                                             In December 2019, the parties filed cross-motions for summary judgment. Finding
                                   3
                                       Lusnak controlling, and Flagstar’s proposed exceptions unpersuasive, a March 2020 order
                                   4
                                       denied Flagstar’s motion, and granted plaintiffs’ motion for partial summary judgment instead
                                   5
                                       (Dkt. No. 154). In so ruling, that order found that plaintiffs had established Flagstar’s liability
                                   6
                                       under Section 17200 for failing to pay or credit two percent interest on the positive balances in
                                   7
                                       California borrowers’ escrow accounts in violation of Section 2954.8(a). That order also found
                                   8
                                       that “Flagstar does not and has not paid any interest on California loans owned by Flagstar”
                                   9
                                       (Dkt. No. 154). That is, while Flagstar now complies with Section 2954.8(a) — i.e., pays IOE
                                  10
                                       — for loans that it subservices for third-party investors, it remains in violation of the same for
                                  11
                                       loans whose mortgage servicing rights Flagstar itself owns and services.
                                  12
Northern District of California




                                             Plaintiffs now move for summary judgment seeking restitution for accrued and
 United States District Court




                                  13
                                       outstanding IOE owed to class members through December 31, 2019, and prejudgment interest
                                  14
                                       of two percent per annum thereon. Additionally, plaintiffs also seek a permanent injunction
                                  15
                                       ordering Flagstar to comply with Section 2954.8(a) — to pay and/or credit IOE that accrues
                                  16
                                       from January 1, 2020, onward, to current Flagstar customers (Dkt. No. 174). To repeat, while
                                  17
                                       Flagstar has now completed its phased-out process of paying IOE to class members whose
                                  18
                                       loans it subservices on behalf of third-parties who own the mortgage servicing rights, Flagstar
                                  19
                                       itself continues not to pay IOE to class members whose MSR Flagstar owns and whose loans it
                                  20
                                       currently services. Flagstar opposes. It argues that there are numerous triable issues for trial.
                                  21
                                       For example, it argues that there are disputed issues of fact as to whether or not the amount of
                                  22
                                       restitution to class members should be offset by unrelated expenses that it ostensibly incurred
                                  23
                                       with respect to the 8,936 class loans that were “in default”; the 722 class loans that were “in
                                  24
                                       foreclosure”; and the 41,523 class loans that carried negative escrow balances (Albers Decl. ¶
                                  25
                                       6).
                                  26
                                             A review of the evidence in the record, however, shows that there are no triable issues of
                                  27
                                       fact. Flagstar has not presented any evidence of any unreimbursed cost exacted against any
                                  28
                                                                                        6
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 7 of 30




                                   1   particular class loan in this litigation. Instead, it presents amorphous, globalized, and

                                   2   conjectural evidence — and in some case, none at all — in an attempt to manufacture after-the-

                                   3   fact expenses where none existed prior to class certification. Thus, it has failed to carry its

                                   4   burden in showing any offset is merited in law or in equity, and the class is entitled to

                                   5   restitution and injunctive relief, as now discussed.

                                   6        1.      THE EVIDENCE.
                                   7        Plaintiffs’ expert, Arthur Olsen, is an expert in data analysis. Flagstar’s expert is David

                                   8   M. Skanderson, Ph.D., a former head of compliance at Washington Mutual Bank F.A., and the

                                   9   current Vice President of an economic consulting firm. Skanderson has extensive history

                                  10   testifying in mortgage lending and servicing matters (Powell Decl. Exh. A).

                                  11        Using the same data sets, and “implement[ing] the basic IOE calculations that are

                                  12   outlined in Flagstar’s operating procedures,” both experts calculated the same number of class
Northern District of California
 United States District Court




                                  13   loans (139,923). They also calculated the total amount of accrued and unpaid IOE for the

                                  14   subject loans “within a penny or two” difference, leading Expert Skanderson to testify that

                                  15   “[he] has no issues with the accuracy of [Olsen’s] calculations mathematically” (Skanderson

                                  16   Dep. 19:11–18). In his report, Expert Olsen calculated total outstanding IOE to be

                                  17   $8,536,758.84. Though Expert Skanderson’s report does not independently state his

                                  18   corresponding figure, it states that the figure differs from Expert Olsen’s by just two cents

                                  19   (Skanderson Report at 9 n.7). Both experts used two percent as the annual interest rate in

                                  20   calculating IOE. Both experts ignored all negative and zero daily escrow account balances

                                  21   carried by any borrower who held one; instead, they only applied a two percent interest rate to

                                  22   positive daily escrow account balances that all class members held throughout the class period,

                                  23   and aggregated those amounts in coming up with $8,536,758. For example (Olsen Report ¶

                                  24   21(c)):
                                                    [S]uppose a loan had an escrow balance of $10,000 as of January
                                  25                10, 2017. In that case, interest outstanding for that day would be
                                                    $0.55, which is the daily interest rate (i.e., .02/365) multiplied by
                                  26                $10,000 (the daily escrow balance for that day). The process was
                                                    then repeated for each day for each Class Loan.
                                  27

                                  28
                                                                                        7
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 8 of 30




                                   1        Expert Olsen’s figure, moreover, excluded loans owned by third-party investors, for

                                   2   which Flagstar had started paying IOE, for the appropriate and relevant time periods. For

                                   3   instance, with respect to loans whose mortgage servicing rights were owned by Lakeview, but

                                   4   for which Flagstar subserviced the loans on Lakeview’s behalf, the experts ignored escrow

                                   5   account activity after March 2017, the date Flagstar started prospectively paying IOE for those

                                   6   loans. The amounts of unpaid IOE which accrued prior to that date, however, were included in

                                   7   the total figure. (Olsen Report ¶ 21(d)). The experts observed this methodology for all

                                   8   applicable loans. The experts’ reports, however, only included calculations through July 2019,

                                   9   not through December 31, 2019 — the date through which plaintiffs request restitution.

                                  10        Along with its opposition to plaintiffs’ motion for summary judgment, however, Flagstar

                                  11   includes the supplemental declaration of Expert Skanderson, wherein he incorporates the

                                  12   relevant data through December 31, 2019. Expert Skanderson revises his calculations to not
Northern District of California
 United States District Court




                                  13   only reflect IOE that accrued from August through December 2019, but also “updated

                                  14   information regarding certain MSR holder’s loans for which previously unpaid IOE has now

                                  15   been paid” (Skanderson Suppl. Decl. ¶ 2) (emphasis added).

                                  16        More specifically, Expert Skanderson represents that Flagstar has now paid all of the

                                  17   accrued IOE that was owed to class members whose mortgage servicing rights are owned by

                                  18   Lakeview and New Residential Mortgage. While Flagstar had begun prospectively paying

                                  19   IOE on the Lakeview loans as of March 2017, and on the New Residential loans as of May

                                  20   2018, the amounts accrued before those periods remained unpaid and thus part of the

                                  21   $8,536,758 figure above. Additionally, his updated figures exclude the four class members

                                  22   who opted out of this class action (id. at ¶ 6). Making the foregoing adjustments, Expert

                                  23   Skanderson represents that the number of class loans is now 139,492; and the amount of

                                  24   accrued and unpaid IOE through December 31, 2019, is $8,101,175.65 (id. at ¶ 7).

                                  25        In their reply brief, plaintiffs accept Flagstar’s representations of amounts paid to

                                  26   borrowers whose mortgage servicing rights are owned by Lakeview and New Residential.

                                  27   Moreover, plaintiffs also supply the declaration of Expert Olsen similarly implementing the

                                  28   after-acquired data information, including accrued interest on positive escrow balances through
                                                                                       8
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 9 of 30




                                   1   December 2019 (Olsen Decl. ¶¶ 1–6). Applying the same methodology as before, he, too,

                                   2   provides updated figures for class membership, total amount of unpaid and accrued IOE

                                   3   through December 2019, and the total amount of prejudgment interest plaintiffs seek, as

                                   4   follows (id. at ¶ 5):

                                   5

                                   6

                                   7

                                   8

                                   9         To the foregoing extent, therefore, there is no dispute of fact or difference of opinion

                                  10   between the parties’ experts. The scope of their assignments, however, differed. Thus, this

                                  11   order briefly summarizes their findings and opinions as to those differing subjects. In brief,

                                  12   Expert Olsen was asked to calculate prejudgment interest while Expert Skanderson was asked
Northern District of California
 United States District Court




                                  13   to list categories of expenses Flagstar could potentially offset against accrued and unpaid IOE

                                  14   to class members.

                                  15                 A.        EXPERT OLSEN’S CALCULATION OF PREJUDGMENT
                                                               INTEREST.
                                  16
                                             In calculating the prejudgment interest figure in the above table, Expert Olsen
                                  17
                                       “distinguished between IOE accruals and the date those accruals should have been paid (or
                                  18
                                       credited) to each Class Loan.” More specifically, he “assumed that IOE accruals should have
                                  19
                                       been paid on the first day of the following calendar year or the day after termination of the
                                  20
                                       account, whichever was earlier.” For instance (Olsen Report ¶ 21(e)):
                                  21
                                                     [S]uppose a Class Loan had an escrow balance through February
                                  22                 28, 2015, but did not contain an escrow balance after that date. In
                                                     that case, IOE accruals for 2014 would have a due date of January
                                  23                 1, 2015, but the IOE accruals for 2015 would have a due date of
                                                     March 1, 2015.
                                  24
                                             Indeed, Expert Olsen’s assumptions are consistent with not just Section 2954.8(a) (“Such
                                  25
                                       interest shall be credited to the borrower’s account annually or upon termination of such
                                  26
                                       account, whichever is earlier.”), but also with Flagstar’s own practice. That is, through
                                  27
                                       Stephanie Ryan, Flagstar testified that for loans that Flagstar does pay IOE, Flagstar credits
                                  28
                                                                                       9
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 10 of 30




                                   1   their accrued interest at the end of the calendar year, or upon termination of an escrow account,

                                   2   whichever is earlier (see Ryan Dep. 26:8–18).

                                   3        Since any IOE that Flagstar would have credited to borrowers’ escrow accounts would

                                   4   have also earned two percent interest, Expert Olsen used a two percent interest rate in

                                   5   calculating prejudgment interest. Unlike Expert Olsen, Expert Skanderson does not provide a

                                   6   figure for prejudgment interest. But Expert Skanderson testified that, assuming “the interest

                                   7   that was credited remains in the escrow account,” he had “no principled objection” to a two

                                   8   percent interest rate for prejudgment interest used by Expert Olsen (Skanderson Dep. 23:1–

                                   9   26:5). Expert Skanderson agreed that had Flagstar credited class members’ escrow accounts

                                  10   for interest that accrued at the point where they became due, that interest itself would also

                                  11   earned interest at two percent, assuming the credited interest would have stayed in the escrow

                                  12   account. He also agreed with Expert Olsen’s methodology in calculating prejudgment interest
Northern District of California
 United States District Court




                                  13   inasmuch as Expert Olsen assessed prejudgment interest based on the following assumptions:

                                  14   (1) Flagstar would have credited accrued IOE to class members’ escrow accounts at the end of

                                  15   the calendar year; (2) or, in the event that a class members’ account was terminated prior to the

                                  16   end of the year, at the point of termination.

                                  17        Thus, Expert Skanderson testified that, assuming two percent was indeed an accurate

                                  18   prejudgment interest rate, he agreed with Expert Olsen’s figure for the total amount of

                                  19   prejudgment interest (id. at 28:12–29:4; 46:23–25). In short, he agreed that “2 percent

                                  20   represents [class members’] opportunity cost” as a matter of economics (id. at 23:6–14).

                                  21                B.      EXPERT SKANDERSON’S OPINION REGARDING CATEGORIES
                                                            OF OFFSETS.
                                  22
                                            In his report, Expert Skanderson opines that any restitution for unpaid IOE to class
                                  23
                                       members should be offset by losses imposed on Flagstar arising from situations where class
                                  24
                                       members defaulted on their mortgage loans; entered foreclosure; filed for bankruptcy; received
                                  25
                                       a loan modification; struck a forbearance agreement; or carried a negative escrow balance at
                                  26
                                       any point during the class period (Skanderson Report ¶¶ 33–40).
                                  27

                                  28
                                                                                       10
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 11 of 30




                                   1        According to Mark Albers, the First Vice President of Flagstar, his analysis of the class

                                   2   loans in this action show that of the 139,923 total loans, 8,936 were “in default,” 722 were “in

                                   3   foreclosure,” and 41,523 had a negative escrow balance for at least one monthly period from

                                   4   January 2014 through December 2019 (Albers Decl. ¶ 6). Flagstar maintains that defaults and

                                   5   foreclosures “often” lead it to incur unreimbursed costs, including “costs related to tasks such

                                   6   as property inspections, retention of counsel, retention of a foreclosure trustee, as well as other

                                   7   hard costs related to filing fees and Broker Price Opinions” (White Decl. ¶ 5). “Flagstar

                                   8   calculates an average of $8,034.16 in un-reimbursed costs per each defaulted loan where non-

                                   9   judicial or judicial foreclosure proceedings have been performed” (id. at ¶ 6) (emphasis added).

                                  10        With respect to the class members whose escrow accounts carried a negative balance,

                                  11   Expert Skanderson opines that “the costs imposed on the servicer include the working capital

                                  12   cost of advancing funds on behalf of the borrower, which is a tangible financial cost to the loan
Northern District of California
 United States District Court




                                  13   servicer” (Skanderson Report ¶ 35). With respect to class members who obtained loan

                                  14   modifications and/or forbearance agreements, he opines that “the servicer and investor incur

                                  15   the cost of reduced or deferred interest income from a loan” (id. at ¶ 36). With respect to

                                  16   foreclosures, he opines that Flagstar loses a portion of the outstanding principal balance of a

                                  17   loan (id. at ¶ 38). “Similarly, any loans that were discharged in bankruptcy would have

                                  18   imposed costs on Flagstar (charged-off principal, foregone interest, legal costs, and other

                                  19   costs), which would offset any IOE that Flagstar may have been obligated to pay the borrower

                                  20   to the extent that those costs were borne by Flagstar” (id. at ¶ 37).

                                  21        In his report, Expert Skanderson states that with the exception of class loans that carried a

                                  22   negative escrow balance, the number of class loans which would fall within the other potential

                                  23   offsets categories he identifies, cannot be ascertained from the data Flagstar provided him.

                                  24   And, even if the number of loans in each of his offset categories could be identified, he opines

                                  25   that (id. at ¶ 41) (emphasis added):

                                  26                the amount of offset for each loan could not be identified by
                                                    applying a standard data query or calculation to the data. The type
                                  27                of calculation required to determine offsets would differ among the
                                                    categories of loans subject to offsets and, based on [his] experience
                                  28                in analyzing loan servicing data, such calculations generally could
                                                                                       11
                                        Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 12 of 30



                                                      not be performed by applying straightforward and uniform queries
                                   1                  to loan servicing data. In most cases, analysis of data beyond those
                                                      contained in the escrow account histories and manual review of
                                   2                  documents would need to be performed.
                                   3          In short, even if the number of class loan in each category of offset are identified, Expert

                                   4    Skanderson’s position is that a “loan-by-loan review of Flagstar’s servicing records would be

                                   5    required to calculate the amount of offset for loans subject to offsets”; assuming, of course,

                                   6    such offsets are legally cognizable to begin with (Skanderson Report ¶ 11(e)). For example, he

                                   7    states that for loans that had a negative escrow balance over some period of time (id. at ¶ 42):

                                   8                  An offset could be calculated by determining an interest rate that
                                                      represents Flagstar’s cost of working capital and applying that rate
                                   9                  to the (negative) balance for periods during which a negative
                                                      balance occurred. The resulting amount would be subtracted from
                                  10                  the IOE accrued for such loans during periods for which the
                                                      average daily escrow balance was positive.
                                  11
                                              To bolster this claim, Flagstar now submits the declaration of Sean Mansell, Flagstar’s
                                  12
Northern District of California




                                        Director of Servicing Loans, who swears that (Mansell Decl. ¶ 5):
 United States District Court




                                  13
                                                      For customers who accrue a negative escrow balance for any
                                  14                  period of time, Flagstar must advance its own funds on behalf of
                                                      the customer to make the customer’s tax, insurance payments, or
                                  15                  other property related payments. In doing so, Flagstar incurs direct
                                                      and indirect costs associated with advancing such funds,
                                  16                  proportionate with the funding costs for Flagstar (i.e., the effective
                                                      interest rate paid for working capital) at the time each amount was
                                  17                  advanced, which can vary based on market fluctuations.
                                  18          Both experts agree that a total of 41,523 loans within the class carried negative escrow

                                  19    balances on one or more days throughout the class period. Applying a two percent interest

                                  20    rate, Expert Olsen calculated the cost bore to Flagstar for advancing funds to these 41,523

                                  21    loans to be $142,766.88 (Olsen Decl. ¶ 12).1

                                  22          Unlike Expert Olsen, Expert Skanderson testified that he was not asked to quantify the

                                  23    effect of crediting Flagstar’s costs associated with negative escrow balances against accrued

                                  24    and unpaid IOE; but that he easily could have done so if he was supplied with information

                                  25    pertaining to Flagstar’s cost of funds. Instead, Expert Skanderson only calculated the total

                                  26
                                  27
                                              1
                                                Flagstar contends that Expert Olsen’s use of a two percent interest rate in calculating
                                       $142,766.88 figure “is not grounded in any evidentiary support,” and is plaintiffs’ attempt to
                                  28   “simplify the calculation.” Pointing to Expert Skanderson’s report, Flagstar contends that the
                                       calculation is “more complex,” requiring knowledge of numerous variables (see Opp. 11).
                                                                                       12
                                        Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 13 of 30




                                   1    amount of accrued IOE ($217,000) associated with loans that carried a negative escrow

                                   2    balance (Skanderson Dep. 85:8–87:2; 92:10–13) (Skanderson Decl. ¶ 9).

                                   3          Crucially, Expert Skanderson testified that for loans where Flagstar does pay IOE — e.g.,

                                   4    loans that Flagstar subservices for Lakeview — Flagstar does not credit itself for negative

                                   5    escrow balances (Skanderson Dep. 87:10–13). Indeed, he testified that “in general, in the

                                   6    industry,” banks do not give themselves credit for negative escrow balances. “To the extent

                                   7    that interest is paid, it is paid when there is a positive escrow balance. And to the extent the

                                   8    balance is zero or negative, there is no positive or negative interest associated with that”

                                   9    (Skanderson Dep. 93:12–94:1–3).2

                                  10          Moreover, throughout his testimony, Expert Skanderson makes clear that: (1) his

                                  11    opinions concerning purported expenses that are potentially offset-able are purely economic,

                                  12    not legal; and that (2) he agrees that he does not offer an opinion about the extent of costs
Northern District of California
 United States District Court




                                  13    associated with any of the various offset categories he elucidates in his report (Skanderson

                                  14    Dep. 123:20–25). His opinions about these categories of offsets are not based on any

                                  15    individual review of any class loan or any expenses Flagstar actually may have incurred in

                                  16    servicing the class loans herein (Skanderson Dep. 124:22–25). Indeed, in his deposition, he

                                  17    conceded that he did not know the parameters of class loans Flagstar has classified as “in

                                  18    foreclosure” or “in default,” as they were provided to him in the form of tabulations

                                  19    (Skanderson Dep. 115:19–21). Rather, his opinions regarding potential costs imposed on

                                  20    Flagstar with respect to all of the categories of offsets (e.g., loans modifications) are solely

                                  21    based on his “extensive experience in mortgage servicing” (Skanderson Dep. 126: 19–21);

                                  22

                                  23          2
                                                 Plaintiffs point to Expert Skanderson’s testimony for the proposition that the “industry
                                  24   norm” is for banks not to credit themselves for negative escrow balances. Flagstar objects, stating
                                       that they mischaracterize Expert Skanderson’s testimony, and that their “argument of an ‘industry
                                  25   norm’ should be excluded as it lacks foundation, is speculative, and relies on improper expert
                                       opinion. See FRE 701-705, 900-902, 1000-1004” (Opp. 11). First off, Expert Skanderson is a
                                  26   banking expert with extensive experience in that field. Not only has he worked in the compliance
                                       department of a bank, but he has testified and submitted expert reports in many bank related
                                  27   litigations, including those concerning loan servicing. Moreover, his testimony shows that he did
                                       not speculate when he proffered this opinion. Rather, he based it, in part at least, on knowledge he
                                  28   acquired during the course of another litigation involving another bank. It thus strains credulity
                                       that Flagstar now objects to its own expert’s testimony, contending that it lacks foundation.
                                                                                         13
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 14 of 30




                                   1   (see, e.g., Skanderson Dep. 116:19–20) (“any default, I would argue, would impose costs on

                                   2   the servicer”). For illustration, some of the costs that he opines are potentially offset-able,

                                   3   include costs Flagstar incurred in preparing a loan modification agreement (Skanderson Dep.

                                   4   127:11–15).

                                   5                                              ANALYSIS

                                   6         Given that liability under Section 17200’s “unlawful” prong — using Section 2954.8(a)

                                   7   as the predicate offense — was already established in a prior order, what remains is the

                                   8   appropriate remedy and/or remedies. Plaintiffs and the class seek both restitution and

                                   9   injunctive relief.

                                  10         “A UCL action is an equitable action by means of which a plaintiff may recover money

                                  11   or property obtained from the plaintiff or persons represented by the plaintiff through unfair or

                                  12   unlawful business practices.” Cortez v. Air Filtration Products Co., 23 Cal.4th 163, 173
Northern District of California
 United States District Court




                                  13   (2000). Under Section 17203 of California’s Business and Professions Code:

                                  14                 Any person who engages, has engaged, or proposes to engage in
                                                     unfair competition may be enjoined in any court of competent
                                  15                 jurisdiction. The court may make such orders or judgments . . . as
                                                     may be necessary to prevent the use or employment by any person
                                  16                 of any practice which constitutes unfair competition, as defined in
                                                     this chapter, or as may be necessary to restore to any person in
                                  17                 interest any money or property, real or personal, which may have
                                                     been acquired by means of such unfair competition.
                                  18
                                             A court’s discretion in fashioning a remedy under Section 17203 “is very broad.” Cortez,
                                  19
                                       23 Cal.4th at 180. In addition to injunctive relief — “the primary form of relief” available
                                  20
                                       under Section 17200 — Section 17203 also provides for restitution. See In re Tobacco II
                                  21
                                       Cases, 46 Cal.4th 298, 319 (2009).
                                  22
                                             “[W]hat would otherwise be equitable defenses may be considered by the court when the
                                  23
                                       court exercises its discretion over which, if any, remedies authorized by [S]ection 17302
                                  24
                                       should be awarded.” Cortez, 23 Cal.4th. at 179–80. Indeed, “[a] court cannot properly
                                  25
                                       exercise an equitable power without consideration of the equities on both sides of a dispute.”
                                  26
                                       Id. at 180. Equitable defenses, however, “may not be asserted to wholly defeat a UCL claim
                                  27
                                       since such claims arise out of unlawful conduct.” Id. at 179.
                                  28
                                                                                       14
                                        Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 15 of 30



                                              1.     RESTITUTION.
                                   1
                                              This order finds that an award of $8,101,175.64 in restitution is warranted under Section
                                   2
                                        17203 to restore the unpaid IOE that Flagstar failed to pay to class members through its
                                   3
                                        unlawful practice as stated herein. This amount is supported by substantial evidence.
                                   4
                                        Moreover, Flagstar has not carried its burden in showing there is any substance to its categories
                                   5
                                        of so-called offsets. Importantly, Flagstar has not shown that it levied any charges against any
                                   6
                                        class members for any of the expenses that it now contends it incurred — and ought to be able
                                   7
                                        to offset against restitution — at the moment in time that they purportedly occurred. Instead,
                                   8
                                        its attempt is a gimmick to manufacture charges after-the-fact based on amorphous evidence,
                                   9
                                        such as its aliquot share of general overhead.3
                                  10
                                              Aside from offering general evidence about the number of class loans that were “in
                                  11
                                        foreclosure,” and/or in “in default,” Flagstar offers no evidence — specific or globalized —
                                  12
Northern District of California




                                        concerning the dollar amount of any expenses it claims those loans subjected it, and for which
 United States District Court




                                  13
                                        it argues it is entitled to offsets. Its only effort is a vague declaration about the average cost
                                  14
                                        that foreclosures — not any associated with any particular loan in this litigation — sometimes
                                  15
                                        impose on it (see White Decl. ¶ 6). This is in stark contrast to the $8,101,175.64, which was
                                  16
                                        calculated on an account-by-account basis.
                                  17
                                              Moreover, with respect to one of the other categories of its purported offsets (i.e.,
                                  18
                                        bankruptcies), it doesn’t even provide any evidence. Lastly, with respect to class loans that
                                  19
                                        carried negative escrow balances, it also fails to provide any dollar amount of any alleged cost
                                  20
                                        to it. In any event, as Flagstar’s own expert testified, Flagstar’s own practice is to not charge
                                  21
                                        its customers for any cost associated with negative escrow balances. For the following
                                  22
                                        reasons, equity demands that class members be paid full restitution without any offsets thereto.
                                  23
                                              Restitution under California’s Unfair Competition Law “serves two purposes — returning
                                  24
                                        to the plaintiff monies in which he or she has an interest and deterring the offender from future
                                  25
                                        violations.” Colgan v. Leatherman Tool Group, Inc., 135 Cal.App.4th 663, 695 (2006)
                                  26
                                  27          3
                                                 The $8,101,175.64 figure excludes the amount of interest owed to the four class members
                                  28   who opted out, and all accrued amounts that Flagstar has retroactively paid to borrowers whose
                                       loans it subservices on behalf of third-party investors, such as Lakeview.
                                                                                         15
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 16 of 30




                                   1   (citations omitted). These dual purposes are concurrent rather than independent. Restitution

                                   2   “must be of a measurable amount to restore to the plaintiff what has been acquired by

                                   3   violation[] of the statute[], and that measurable amount must be supported by [substantial]

                                   4   evidence.” Id. at 698–70.

                                   5        “The concept of restoration or restitution, as used in the UCL, is not limited only to the

                                   6   return of money or property that was once in the possession of that person.” Cortez, 23 Cal.4th

                                   7   at 178. “Instead, restitution is broad enough to allow a plaintiff to recover money or property

                                   8   in which he or she has a vested interest.” Korea Supply Co. v. Lockheed Martin Corp., 29

                                   9   Cal.4th 1134, 1149 (2003). In Cortez, for example, the defendant failed to pay its employees

                                  10   the lawful rate for overtime. The California Supreme Court determined that “earned wages

                                  11   that are due and payable pursuant to . . . the Labor Code are as much the property of the

                                  12   employee who has given his or her labor to the employer in exchange for that property as is
Northern District of California
 United States District Court




                                  13   property a person surrenders through an unfair business practice.” 23 Cal.4th at 178. It

                                  14   reasoned that because “equity regards that which ought to have been done as done [citation],

                                  15   and thus recognizes equitable conversion” it follows that “unlawfully withheld wages are

                                  16   property of the employee within the contemplation of the UCL.” Ibid. It thus concluded “that

                                  17   orders for payment of wages unlawfully withheld from an employee are also a restitutionary

                                  18   remedy authorized by [S]ection 17203.” Id. at 177.

                                  19        Similarly, here, the IOE that Flagstar unlawfully withheld from class members are also

                                  20   the proper subject of a restitutionary remedy under Section 17203. Class members’ interest in

                                  21   accrued IOE became vested when the IOE would have otherwise became due: at the end of

                                  22   each calendar year or, for escrow accounts that closed before then, at the point of closure.

                                  23        Moreover, the total amount of accrued and unpaid IOE is a “measurable amount” that is

                                  24   supported by “substantial evidence.” See Colgan, 135 Cal.App.4th at 698–70. Both experts

                                  25   analyzed the daily escrow balances of all class members from January 2014 through December

                                  26   2019. They applied a two percent annual interest rate — the minimum IOE rate required by

                                  27   Section 2954.8(a) — to the positive daily escrow balances of all class members. They ignored

                                  28   days where any class member carried either a negative escrow balance or a balance of zero. In
                                                                                      16
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 17 of 30




                                   1   doing so, both experts were able to calculate with mathematical precision the total amount of

                                   2   IOE necessary to restore borrowers to the position in which they would have been but for

                                   3   Flagstar’s unlawful conduct. Importantly, both experts arrived at the same figure. Thus, there

                                   4   is no dispute as to the total amount of IOE that Flagstar would have been required to pay class

                                   5   members through December 2019 had it been complying with Section 2954.8(a).

                                   6        Rather, the dispute concerns whether or not that amount should be offset by Flagstar’s

                                   7   alleged unreimbursed expenses that it claims to have incurred with respect to class loans that

                                   8   were “in default,” “in foreclosure,” went through bankruptcy, or held negative escrow

                                   9   balances.

                                  10        Flagstar points to the 8,936 class loans that were “in default” at some point between 2014

                                  11   through 2019, the 722 class loans that were “in foreclosure” during the same period, and the

                                  12   41,523 class loans that had a negative escrow balance for at least one day during the same
Northern District of California
 United States District Court




                                  13   period, to argue that “there are triable issues of material fact regarding whether Flagstar is

                                  14   entitled to reduce or entirely offset the accrued IOE sought in restitution for these loans, and in

                                  15   what amount” (Opp. 10). More specifically, it contends that “the amount of IOE restitution for

                                  16   loans that were in default or had at least one negative escrow balance should be offset on the

                                  17   basis of legal, contractual, or equitable principles” because (ibid.) (internal citations omitted):

                                  18                Flagstar incurs unreimbursed costs as a result of the customers’
                                                    default and foreclosure, including property inspections, retention
                                  19                of counsel, retention of a foreclosure trustee, waived fees, filing
                                                    fees, and Broker Price Opinions. For loans with negative escrow
                                  20                balances, Flagstar incurs unreimbursed costs as it advances its own
                                                    funds to make a customer’s tax and insurance payments.
                                  21                According to Flagstar’s expert, calculating the cost requires
                                                    determining the amounts advanced, the amount of time over which
                                  22                the amounts were advanced, and Flagstar’s funding cost (i.e., the
                                                    effective interest rate paid for working capital) at the time each
                                  23                amount was advanced.
                                  24        This order disagrees with Flagstar’s contention that there are disputed issues of material

                                  25   fact. To the contrary, the issues it raises present questions of law and/or considerations of

                                  26   equity. See Cortez, 23 Cal.4th at 173, 180 (“A UCL action is an equitable action” and a court’s

                                  27   discretion in fashioning a remedy is “very broad.”). Balancing the equities, this order finds

                                  28   that Flagstar has not shown a basis for reducing the amount of restitution by its purported
                                                                                       17
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 18 of 30




                                   1   categories of offset. Had Flagstar adduced concrete evidence showing that it had levied

                                   2   specific charges against a specific class loan within the relevant class period, the undersigned

                                   3   would have been amenable to holding a trial and requiring Flagstar to give notice to those class

                                   4   members, so that they could contest those charges at trial. But what Flagstar did instead was

                                   5   pull a gimmick — an after-the-fact manufacturing of factual issues for trial where none existed

                                   6   prior to class certification. The supposed offset-able charges that Flagstar now complains of

                                   7   will not be allowed by way of defense because Flagstar failed to show a contractual, legal, or

                                   8   equitable basis for them to be offset. Had it done so, it would have produced that evidence.

                                   9   Indeed, it was its burden to do so. Tellingly, it failed to produce a shred of concrete evidence

                                  10   showing that it perfected any such charges and/or expenses by levying them against any of the

                                  11   class members prior to class certification, or that any such charges remain unpaid to Flagstar.

                                  12   Rather, Flagstar produces amorphous evidence, stating generally, for example, that loans that
Northern District of California
 United States District Court




                                  13   go through foreclosure cost it, on average, approximately eight thousand dollars. And yet, as

                                  14   discussed in detail below, neither itself nor its expert, tethered any such purported foreclosure

                                  15   expenses to any of the class loans herein. In sum, there are no issues for trial because the

                                  16   amount and method of restitution are undisputed, and because this order rejects Flagstar’s

                                  17   defenses. Such rejection is without prejudice to pursuing those individual claims against

                                  18   individual borrowers.

                                  19        Furthermore, the decisions Flagstar cites to are inapposite here. The decisions it cites to

                                  20   stand for the proposition that an award of restitution under Section 17203 does not allow

                                  21   consumers to recover the full amount they paid for a product or service when such product or

                                  22   service had some value to consumers, notwithstanding the alleged deceptive advertising. For

                                  23   instance, in Chowning v. Kohl’s Dep’t Stores, Inc., 2016 WL 1072129 (C.D. Cal. Mar. 15,

                                  24   2016) (Judge Gary Klausner), the plaintiffs purchased the defendant’s products because the

                                  25   defendant’s juxtaposition of a lower “selling price” next to a significantly higher price

                                  26   purporting to represent the item’s “original price” created the belief that they were receiving a

                                  27   certain discount. Judge Klausner noted that “any proposed method [of restitution] must

                                  28   account for the benefits or value that a plaintiff received at the time of purchase.” Id. at 6; see
                                                                                       18
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 19 of 30




                                   1   also In re POM Wonderful LLC, 2014 WL 1225184, at *3 (C.D. Cal. Mar. 25, 2014) (Judge

                                   2   Dean D. Pregerson) (“Plaintiffs do not cite, nor is the court aware of, any authority for the

                                   3   proposition that a plaintiff seeking restitution may retain some unexpected boon, yet obtain the

                                   4   windfall of a full refund and profit from a restitutionary award.”).

                                   5        The banking decision Flagstar cites to sings the same tune. See Corvello v. Wells Fargo

                                   6   Bank N.A., 2017 WL 3449072 (N.D. Cal. May 4, 2017) (Judge Vince Chhabria). The plaintiffs

                                   7   there brought a Section 17200 claim against Wells Fargo based on allegations that it misled

                                   8   borrowers into enrolling in trial period payment plans incorrectly believing it would lead to

                                   9   permanent loan modifications within a certain time. It was undisputed that the plaintiffs would

                                  10   have lost the right to stay in their homes if they did not make the trial period payments.

                                  11   Accordingly, Judge Chhabria granted the bank’s motion for summary judgment because he

                                  12   found that the plaintiffs had “not presented evidence supporting any theory of restitution that
Northern District of California
 United States District Court




                                  13   account[ed] for this benefit.” 2017 WL 3449072, at *2.

                                  14        All of these decisions are distinguishable. The challenged products and practices in these

                                  15   mislabeling and deceptive advertising cases conferred some benefit on the plaintiffs. By

                                  16   contrast, here, Flagstar’s unlawful conduct — failure to pay IOE in accordance with California

                                  17   law — conferred no benefit to any of the class members. Unlike in Chowning, plaintiffs here

                                  18   were not duped into purchasing a tangible product such that any award of restitution must

                                  19   account for the value of what they believed they received. In contrast to Corvello, moreover,

                                  20   the unlawful conduct here did not confer any benefit to class members. Put differently,

                                  21   whether or not Flagstar paid IOE in compliance with Section 2954.8(a), it had no bearing on

                                  22   whether or not class members could stay in their homes.

                                  23        These decisions would have had import here, if, hypothetically, Flagstar had been paying

                                  24   class members part of the IOE required by Section 2954.8(a) all along, say, one percent. In

                                  25   that event, surely, any award of restitution should have accounted for the one percent IOE —

                                  26   i.e., the benefit — class members had received. Here, to repeat, all accrued IOE amounts that

                                  27   Flagstar has already paid to class members have been excluded from the total figure of

                                  28
                                                                                       19
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 20 of 30




                                   1   restitution ($8,101,175.64). Unlike the decisions Flagstar cites, therefore, not double dipping

                                   2   or windfalls will result here.

                                   3        To the extent Flagstar is trying to offset total restitution by administrative expenses that it

                                   4   may have incurred in connection with services and disputes unrelated to the unlawful business

                                   5   practice discussed herein — e.g., the cost of drafting a loan modification agreement or

                                   6   attorney’s fees associated with foreclosures — none of the decisions it cites to provide support

                                   7   for such a fanciful proposition. To the contrary, as plaintiffs point out, California law limits a

                                   8   lender’s recourse to foreclosure of the secured asset. See, e.g., Sec. Pac. Nat’l Bank v. Wozab,

                                   9   51 Cal.3d 991, 997 (1990).

                                  10        Furthermore, Flagstar isn’t servicing class members’ loans for free. Rather, the owner of

                                  11   a loan’s mortgage servicing rights receives income in exchange for servicing that loan (Chang

                                  12   Dep. 14:3–19). It therefore strains credulity that Flagstar wants to offset the amounts it
Northern District of California
 United States District Court




                                  13   unlawfully withheld by its overhead expenses, which, presumably, already factor into its

                                  14   servicing fee. Notably, Flagstar’s argument for offset for alleged costs it incurred with respect

                                  15   to escrow accounts that carried a negative balance is particularly egregious given that

                                  16   Flagstar’s own expert testified that for loans where Flagstar does pay IOE, Flagstar does not

                                  17   credit itself for negative escrow balances (Skanderson Dep. 87:10–13). Thus, seeking to apply

                                  18   a discount based on a classification that is contrary to Flagstar’s own practice offends — and,

                                  19   is antithetical to — any notion of equity.

                                  20        Lastly, Flagstar’s evidence of the various unreimbursed expenses it claims to have

                                  21   incurred is speculative, at best. For instance, though it puts into the record that it “often”

                                  22   incurs an “average” cost of approximately eight thousand dollars in connection with loans that

                                  23   proceed to foreclosure, it has not adduced any evidence that any of the class loans herein

                                  24   inflicted any such expense. As Albers testified, the 722 class loans that he identifies as having

                                  25   been “in foreclosure,” refer not necessarily to loans associated with completed foreclosure

                                  26   proceedings, but to loans associated with a foreclosure “status code” (Albers Dep. 49:11–19).

                                  27   Loans bearing this designation can include active, suspended, on hold, and completed

                                  28   foreclosures (id. at 50:16–22). Yet, Albers’ tabulation that 722 class loans bear this
                                                                                       20
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 21 of 30




                                   1   designation fails to identify how many fall into each bucket, let alone any alleged

                                   2   unreimbursed expense associated with any which one. For instance, as Albers testified, even

                                   3   for borrowers that go on to cure their default and thus suspend foreclosure, the designation of

                                   4   “in foreclosure” still remains (id. at 52:2–13). In making his calculation that 722 class loans

                                   5   were “in foreclosure,” Albers did not look at any of the individual loan files. Rather, he just

                                   6   added up the loans that had the “in foreclosure” designation in Flagstar’s system without

                                   7   discriminating as to their various circumstances (id. at 50:9–15). Thus, as far as we know, it is

                                   8   entirely possible that all 722 class loans that are associated with a “status code” of “in

                                   9   foreclosure” later cured their default, suspended foreclosure, and Flagstar thereby bore no

                                  10   unreimbursed expense. Again, it was Flagstar’s burden to adduce evidence on these issues. It

                                  11   failed.

                                  12         Moreover, as plaintiffs point out, Expert Skanderson’s opinion regarding the various
Northern District of California
 United States District Court




                                  13   categories of offsets he elucidated suffer from similar deficiencies. For one thing, Flagstar just

                                  14   provided Albers’ tabulations to Expert Skanderson without explaining how each category was

                                  15   constructed or what each category even meant. Expert Skanderson agreed that he did not know

                                  16   the exact parameters of any of the categories of offset he identified in his report — except for

                                  17   negative escrow balances — and that they were provided to him in tabulated form. Expert

                                  18   Skanderson also did not examine any class-loan-specific documents. Thus, his opinions about

                                  19   the fact of expenses is not tethered to any particular class loan herein. Unsurprisingly,

                                  20   therefore, he offers no opinion about the amount of any such expenses.

                                  21         In short, Flagstar has not adduced any evidence that any of the class loans herein

                                  22   subjected it to unreimbursed expenses, assuming Flagstar claims were even legally cognizable

                                  23   in the first instance. The same is true for all of the purported categories of offsets.

                                  24   Accordingly, Flagstar has failed to carry its burden concerning its defenses of offset. See

                                  25   Celotex Corp. v. Catrett, 477 U.S. 317, 323–25 (1986) (on an issue where the nonmoving party

                                  26   will have the burden of proof at trial, the party moving for summary judgment need only point

                                  27   out “that there is an absence of evidence to support the nonmoving party’s case.”).

                                  28
                                                                                        21
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 22 of 30



                                            2.      PRE-JUDGMENT INTEREST.
                                   1
                                            “Although a court may not award prejudgment interest under Civil Code section 3287,
                                   2
                                       subdivision (a), to a restitutionary award under the UCL, a court nevertheless has discretion in
                                   3
                                       equity to award prejudgment interest on a UCL award as a component of restitution.” Espejo
                                   4
                                       v. The Copley Press, Inc., 13 Cal.App.5th 329, 375 (2017). “The policy underlying an award
                                   5
                                       of prejudgment interest is to make the injured party whole for the accrual of wealth that could
                                   6
                                       have been produced during the period of loss.” Ibid. “[W]here, as here, an award of
                                   7
                                       prejudgment interest is a matter of the trial court's equitable discretion, the requirement
                                   8
                                       under Civil Code section 3287, subdivision (a), that damages be ‘certain, or capable of being
                                   9
                                       made certain by calculation’ does not apply.” Id. at 376.
                                  10
                                            Here, but for Flagstar’s unlawful conduct, class members’ escrow accounts would have
                                  11
                                       been credited two percent IOE at the end of each calendar year or, in the event of termination
                                  12
Northern District of California




                                       before then, such amounts would have been disbursed to them at the point of termination. In
 United States District Court




                                  13
                                       turn, any credited IOE would have earned two percent IOE. Importantly, Flagstar’s own
                                  14
                                       expert agreed that, economically speaking, a two percent prejudgment interest rate represented
                                  15
                                       class members’ “opportunity cost” (Skanderson Dep. 23:8–21). For disbursed IOE, class
                                  16
                                       members would have been able to earn interest elsewhere. Either way, therefore, had class
                                  17
                                       members been in possession of the wrongfully withheld IOE, they would have been able to
                                  18
                                       earn interest on those amounts. This order thus finds that awarding plaintiffs two percent
                                  19
                                       prejudgment interest is a necessary component of restitution in order to make class members
                                  20
                                       whole.
                                  21
                                            As already discussed, Expert Olsen calculated total accrued IOE to class members with
                                  22
                                       near mathematical certainty. Moreover, in calculating prejudgment interest to the class, he
                                  23
                                       made assumptions — e.g., crediting class members’ escrow accounts for accrued IOE at the
                                  24
                                       end of each calendar year — that were consonant with Flagstar’s own practices. Thus, his
                                  25
                                       calculation of prejudgment interest bears a reasonable relationship to making the class
                                  26
                                       members “whole for the accrual of wealth that could have been produced during the period of
                                  27
                                       loss.” Espejo, 13 Cal.App.5th at 375.
                                  28
                                                                                       22
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 23 of 30




                                   1         Accordingly, this order hereby awards class members the requested two percent of

                                   2   prejudgment interest as a component of their award of restitution. According to Expert Olsen,

                                   3   this amount was $541,053.11 as of the May 21, 2020; with $443.90 accruing every day since

                                   4   (Olsen Decl. ¶ 5).

                                   5         3.     INJUNCTIVE RELIEF.
                                   6         In addition to restitution, plaintiffs also seek a permanent injunction. See In re Tobacco

                                   7   II Cases, 46 Cal.4th 298, 319 (2009) (“[T]he primary form of relief available under the UCL to

                                   8   protect consumers from unfair business practices is an injunction.”). Again, Flagstar does not

                                   9   currently pay IOE to class members whose mortgage servicing rights Flagstar owns and whose

                                  10   loans it currently services. This is an undisputed fact. To avoid repetitive lawsuits, therefore,

                                  11   the Bravos, on behalf of themselves and a subset of similarly situated class members, seek a

                                  12   permanent injunction ordering Flagstar to prospectively comply with Section 2954.8(a) from
Northern District of California
 United States District Court




                                  13   January 1, 2020, onward — namely, to pay them two percent interest on funds held in their

                                  14   escrow accounts. Plaintiffs seek such relief not just with respect to the described subclass, but

                                  15   with respect “to all [of Flagstar’s] California customers” (Dkt. No. 180 at 12) (emphasis in

                                  16   original).

                                  17         Flagstar mounts both procedural and substantive challenges to the Bravos’ request for

                                  18   injunctive relief. To the following extent and for the following reasons, the request for

                                  19   injunctive relief is GRANTED. Such relief is limited to the subclass certified herein.

                                  20                A.      PROCEDURAL ISSUES.
                                  21         As an initial matter, Flagstar lodges procedural attacks to oppose plaintiffs’ request for

                                  22   injunctive relief. It argues that Kivett is the only named plaintiff and “the sole class

                                  23   representative” in this action, and injunctive relief is thus improper because Kivett — a former

                                  24   customer whose loan Flagstar no longer services — does not have standing to seek injunctive

                                  25   relief on behalf of class members’ whose loans Flagstar currently services but for which it does

                                  26   not pay IOE. Put differently, it argues that the Bravos — current Flagstar customers — are not

                                  27   named plaintiffs and thus cannot serve as co-class representatives for a subclass of current

                                  28   Flagstar customers. The crux of Flagstar’s argument is that once Kivett was granted leave to
                                                                                       23
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 24 of 30




                                   1   file his second amended complaint to add the Bravos as named plaintiffs, Kivett failed to

                                   2   formally file the second amended complaint as a standalone document on the docket. In its

                                   3   view, therefore, the first amended complaint is still the operative complaint. Flagstar also

                                   4   argues that Kivett’s failure to formally file the second amended complaint deprived it of

                                   5   procedural safeguards afforded it by the Federal Rules of Civil Procedure, such as asserting

                                   6   affirmative defenses.

                                   7        This order disagrees and finds that the second amended complaint is the operative

                                   8   complaint. First off, Kivett had attached the second amended complaint to the declaration of

                                   9   his attorney as part of his motion for leave to amend (Dkt. No. 83-2). The second amended

                                  10   complaint differed from the first amended complaint only insofar as it added the Bravos as

                                  11   named plaintiffs. It remained similar in all other material respects. Although Kivett should

                                  12   have formally filed it again on the docket as a standalone document, that failure is not fatal
Northern District of California
 United States District Court




                                  13   here. Flagstar had access and notice of the contents of the second amended complaint. And,

                                  14   significantly, Flagstar subsequently filed an answer to the second amended complaint,

                                  15   asserting all its defenses therein (Dkt. No. 178). At bottom, the parties have acted for all

                                  16   intents and purposes as though the Bravos are named plaintiffs, and Flagstar’s cries of

                                  17   prejudice are insincere.

                                  18        Moreover, context and chronology are important here. This order thus finds it helpful to

                                  19   place events in context before proceeding further. Importantly, the class certification order

                                  20   granted Kivett’s request to file his second amended complaint in express contemplation of

                                  21   ensuring there would be co-class representatives whose loan Flagstar currently services such

                                  22   that standing to pursue injunctive relief wouldn’t be an issue (see Dkt. No. 120 at 4, 12–13);

                                  23   (see also id. at 13) (“Plaintiff’s motion for new plaintiffs to intervene and for leave to amend to

                                  24   add new class representatives is provisionally GRANTED.”).

                                  25        That order gave Flagstar until January 2, 2020, to show cause why the Bravos should not

                                  26   be authorized to co-represent the class; and required the facilitation of discovery from the

                                  27   Bravos to Flagstar. Specifically, the Bravos were required to promptly turn over their records

                                  28
                                                                                       24
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 25 of 30




                                   1   to Flagstar and sit for depositions before the due date for Flagstar to show cause. The Bravos

                                   2   obliged.

                                   3         Yet, Flagstar did not show cause by said deadline. Instead, in the parties’ joint stipulation

                                   4   regarding class notice that was filed on January 2, 2020, it opted for a footnote therein,

                                   5   purporting to reserve its ability to do so “in the future, including at trial” (Dkt. No. 164 at 1

                                   6   n.1). Simultaneously, plaintiffs again announced their intention of pursuing injunctive relief

                                   7   (see id. at 3 n.2) (“Plaintiffs will seek injunctive relief covering the period from January 1,

                                   8   2020 forward.”). Meanwhile, the December 5, 2019, deadline to file dispositive motion had

                                   9   come to pass.

                                  10         Accordingly, on March 13, 2020, plaintiffs filed a proposed order, unaccompanied by a

                                  11   motion, requesting the certification of a subclass “consisting of all members of the certified

                                  12   [c]lass who (a) did not opt out and (b) are current customers of Flagstar” pursuant to Rule
Northern District of California
 United States District Court




                                  13   23(b)(2) for the purpose of seeking injunctive relief (Dkt. No. 155).

                                  14         Flagstar objected. It filed an administrative motion to strike plaintiffs’ proposed order for

                                  15   an injunction subclass on the ground that the class certification order specifically confined its

                                  16   holding to a certification under Rule 23(b)(3) (Dkt. No. 156) (citing Dkt. No. 120 at 13) (“class

                                  17   is certified as to plaintiff Kivett’s Section 17200 claim, except for prospective injunctive

                                  18   relief.”).

                                  19         In response to this dispute along with plaintiffs’ representation that this action could be

                                  20   decided if given further opportunity to move for summary judgment, an order dated March 23,

                                  21   2020, invited each party to file a motion for summary judgment “addressing both damages and

                                  22   injunctive relief. The parties shall include any briefing they deem necessary in light of Rule

                                  23   23(b)(2)” (Dkt. No. 171). Thus, the parties dispute about a Rule 23(b)(2) subclass has

                                  24   cascaded into this current motion, as now discussed.

                                  25                        (i)     Subclass of Current Flagstar Customers Under
                                                                    Rule 23(b)(3).
                                  26
                                             “An order that grants or denies class certification may be altered or amended before final
                                  27
                                       judgment.” Rule 23(c)(1)(C). Accordingly, this order hereby certifies a Rule 23(b)(2) subclass
                                  28
                                                                                        25
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 26 of 30




                                   1   of class members whose loans Flagstar currently services, and appoints Bernard and Lisa

                                   2   Bravo as subclass representatives, in order to seek injunctive relief on behalf of the subclass.

                                   3                                (a)     Rule 23(a) Requirements are met.
                                   4        In previously certifying a class of both former and current Flagstar customers under Rule

                                   5   23(b)(3) based on the same claim, a prior order already found that all of the requirements of

                                   6   Rule 23(a) were met (see Dkt. No. 120). With the exceptions noted below, the same rationales

                                   7   apply here and need not be discussed in detail herein again.

                                   8        Where this subclass varies is as to numerosity, typicality, and adequacy of representation.

                                   9   The main class comprises of both former and current Flagstar customers. According to expert

                                  10   Olsen, as of December 31, 2019, the existent certified class includes 65,477 current Flagstar

                                  11   customers, 14,907 of whom Flagstar still does not pay any IOE to (Olsen Decl. ¶ 10).

                                  12   Numerosity is thus satisfied. Moreover, Bernard and Lisa Bravo’s claims — harm caused by
Northern District of California
 United States District Court




                                  13   Flagstar’s ongoing violations of Section 2954.8(a) — are typical of other class members whose

                                  14   loans Flagstar currently services but does not pay IOE to.

                                  15        Now, as to the adequacy of the Bravos as subclass representatives. First off, despite the

                                  16   facilitation of discovery from the Bravos to Flagstar — including depositions — and ample

                                  17   opportunity to show cause why the Bravos should not be authorized to co-represent the class,

                                  18   Flagstar failed to do so by the required deadline. Nonetheless, this order still considers

                                  19   Flagstar’s current arguments.

                                  20        Flagstar contends that the Bravos are not adequate representatives to seek injunctive

                                  21   relief on behalf of the subclass because they lack standing. It points to the fact that their

                                  22   escrow account carried a negative balance of $239 for thirty days in 2018 (see Albers Decl. ¶

                                  23   7). Flagstar thus claims that it is entitled to “offset” the unspecified alleged cost of advancing

                                  24   that amount to the Bravos against any amount of accrued IOE owed to them, which it argues

                                  25   “may” preclude the Bravos from having suffered any injury in fact (Opp. 21).

                                  26        This order disagrees on various grounds. First, as discussed earlier in this order, Flagstar

                                  27   has not shown that it has a cognizable defense of offset based on negative escrow balances.

                                  28   But, even if it did, simple math tells another story. Namely, it is undisputed that at two percent
                                                                                       26
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 27 of 30




                                   1   interest, the funds held in the Bravos’ escrow account accrued $39.57 in IOE from origination

                                   2   through December 31, 2019; and that Flagstar has not paid this amount. Hypothetically then,

                                   3   even giving Flagstar the benefit of a glaring fifty percent interest rate for its cost of working

                                   4   capital in advancing the $239 to the Bravos for thirty days — equaling $9.82 — and offsetting

                                   5   it against the amount owed to the Bravos, $29.75 would still remain. Tellingly, Flagstar avoids

                                   6   this math. At bottom, the Bravos’ injury — a sum certain — is “concrete and particularized.”

                                   7   Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

                                   8        Second, it is undisputed that Flagstar does not pay any IOE on class loans for which

                                   9   Flagstar owns the mortgage servicing rights (Ryan Dep. 34:13–19; 45:14–16) (Stip. Facts ¶ 6);

                                  10   nor is it disputed that Flagstar owns the Bravos’ mortgage servicing rights and that it currently

                                  11   services their loan. Thus, Flagstar remains in continuing violation of Section 2954.8(a),

                                  12   causing ongoing injuries to the Bravos, as it is not paying them the two percent interest on their
Northern District of California
 United States District Court




                                  13   escrow funds. Importantly, then, the Bravos injuries are continuing and imminent, traceable to

                                  14   Flagstar’s ongoing violation of Section 2954.8(a), and an injunction will more than likely

                                  15   redress that harm. See Lujan, 504 U.S. at 561. Irrespective of the amounts owed to them in

                                  16   restitution for accrued IOE arising out of Flagstar’s past violations, therefore, the Bravos have

                                  17   standing to seek injunctive relief for Flagstar’s present and future violations of Section

                                  18   2954.8(a). Accordingly, the Bravos have standing and are adequate subclass representatives.

                                  19        Lastly, Flagstar’s challenges to the sufficiency and admissibility of the Bravos’

                                  20   declaration are red herrings (Opp. 22–23) (citing Bravos Decl. ¶ 4) (“The declaration is riddled

                                  21   with vague and speculative representations, none of which actually show that the Bravos have

                                  22   actually been injured by Flagstar’s challenged conduct”). The evidence adduced by Flagstar

                                  23   itself belies its assertion and demonstrate that the Bravos have standing. For example, it

                                  24   submits the declaration of Mansell who swears that: (1) Flagstar owns the mortgaging

                                  25   servicing rights to the Bravos’ loan; (2) Flagstar began servicing their loan beginning in

                                  26   February 2018 through the present; (3) Flagstar created and maintains an escrow account

                                  27   pursuant to their deed of trust; (4) “[a]t 2% interest for funds held in their escrow account,

                                  28
                                                                                       27
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 28 of 30




                                   1   $39.57 would have accrued on the Bravos loan from origination through December 31, 2019”

                                   2   (Mansell Decl. ¶¶ 6–10).

                                   3                                (b)     The Condition of Rule 23(b)(2) is also met.
                                   4        The condition of Rule 23(b)(2) itself is also met. Because Flagstar continues not to pay

                                   5   the two percent interest required by Section 2954.8(a) to a subclass of class members — such

                                   6   as the Bravos — whose loans servicing rights Flagstar owns and currently services, Flagstar

                                   7   “has acted or refused to act on grounds that apply generally to the class, so that the final

                                   8   injunctive relief . . . is appropriate respecting the [sub]class as a whole.” Rule 23(b)(2).

                                   9        Furthermore, the parties had already stipulated that if a subclass is certified under Rule

                                  10   23(b)(2), another round of notice would not be necessary (Dkt. No. 144). Regardless, notice to

                                  11   a class certified under Rule 23(b)(2) is discretionary. See Rule 23(c)(2)(A).

                                  12        In order to obtain injunctive relief, therefore, a subclass of the existent class that are
Northern District of California
 United States District Court




                                  13   current Flagstar customers is hereby CERTIFIED pursuant to Rule 23(b)(2). Additionally, the

                                  14   Bravos are hereby APPOINTED subclass representatives.

                                  15                        (ii)    Subclass members’ standing is irrelevant to
                                                                    injunctive relief.
                                  16
                                            Next, Flagstar makes multiple arguments, the thrust of which is that all subclass members
                                  17
                                       must have standing in order for injunctive relief to issue. Not so. To the contrary, our court of
                                  18
                                       appeals has held that in seeking injunctive relief, as opposed to individual monetary damages,
                                  19
                                       only the class representative need have standing. See Ramirez v. TransUnion LLC, 951 F.3d
                                  20
                                       1008 (9th Cir. 2020) (citing Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir.
                                  21
                                       2007) (en banc). Similarly, “actions for relief” under Section 17200 may be brought by “a
                                  22
                                       person who has suffered injury in fact and has lost money or property as a result of their unfair
                                  23
                                       competition.” Bus. & Prof. Code § 17204. In representative actions, Section 17204 is satisfied
                                  24
                                       as long as the representative plaintiff meets the standing requirements. In re Tobacco II Cases,
                                  25
                                       46 Cal.4th at 315–16.
                                  26
                                            For reasons already discussed, the Bravos, the subclass representatives, have standing.
                                  27
                                       They can thus pursue injunctive relief on behalf of the class.
                                  28
                                                                                       28
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 29 of 30



                                                    B.     FLAGSTAR’S SUBSTANTIVE OBJECTIONS TO INJUNCTIVE
                                   1                       RELIEF.
                                   2        The Bravos and the subclass of current Flagstar customers seek a permanent injunction

                                   3   enjoining Flagstar from the unlawful business practice stated herein. This order finds that such

                                   4   relief is appropriate under Section 17203 of the California Business and Professions Code, and

                                   5   necessary to prevent further harm to current Flagstar customers. The Effective Date shall be

                                   6   January 1, 2020. The following subclass-wide relief is therefore ordered:

                                   7            1. Flagstar shall credit subclass members’ escrow accounts for any IOE that may

                                   8                have accrued after January 1, 2020. Consistent with its current practices and with

                                   9                Section 2954.8(a) itself, Flagstar shall do so at the end of each calendar year for

                                  10                escrow accounts that remain active. For example, Flagstar shall credit the escrow

                                  11                accounts of subclass members for any IOE that has already accrued and will

                                  12                accrue in 2020 on January 1, 2021. That process shall continue each year
Northern District of California
 United States District Court




                                  13                thereafter.

                                  14            2. For class members whose loans (a) Flagstar serviced in 2020; (b) did not pay IOE

                                  15                on; (c) whose escrow accounts were subsequently closed after January 1, 2020,

                                  16                but before the issuance of this order, Flagstar shall retroactively pay those class

                                  17                members their accrued IOE, if at all, for the relevant time period. Flagstar shall

                                  18                do so by January 29, 2021.

                                  19            3. Similarly, going forward, subclass members whose loans Flagstar will stop

                                  20                servicing for whatever reason before the end of a calendar year, shall be paid their

                                  21                accrued IOE, if at all, at the point where Flagstar closes their escrow accounts.

                                  22            4. Consistent with Section 2954.8(a), the amount of IOE Flagstar pays shall be at

                                  23                least two percent.

                                  24                                           CONCLUSION

                                  25        To the foregoing extent, plaintiffs’ motion for summary judgment is GRANTED.

                                  26   Plaintiffs’ are AWARDED $8,101,175.64 in restitution for accrued and unpaid IOE to the class

                                  27   through December 31, 2019, as well as prejudgment interest of two percent thereon. Plaintiffs

                                  28   should calculate the account-by-account allotment to each class member — with IOE and
                                                                                      29
                                       Case 3:18-cv-05131-WHA Document 195 Filed 12/10/20 Page 30 of 30




                                   1   prejudgment interest stated separately — and file a form of judgment with class members’

                                   2   names that gives exact recovery. The injunction herein is limited to the subclass.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: December 10, 2020.

                                   7

                                   8
                                                                                             WILLIAM ALSUP
                                   9                                                         UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     30
